                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            CASE NO. 3:16-cv-750-GCM


 UNITED STATES OF AMERICA, ex. rel.,
 Daniel H. Hayes, M.D.,

                    Plaintiff,

 v.
                                                                     ORDER
 CHARLOTTE MECKLENBURG
 HOSPITAL AUTHOURITY, d/b/a and
 n/k/a ATRIUM HEALTH, a North
 Carolina Hospital Authority,

                    Defendant.



       THIS MATTER is before the Court on Defendant’s Motion to Dismiss (“Motion”) (Doc.

No. 13), directed at Plaintiff’s original Complaint (Doc. No. 1). On August 6, 2019, Plaintiff filed

its First Amended Complaint (Doc. No. 22). Accordingly, Defendant’s Motion directed at the

original Complaint is moot. See Young v. City of Mount Ranier, 238 F. 3d 567, 573 (4th Cir. 2001)

(amended pleading renders original pleading of no effect); Hall v. Int’l Union, United Auto.,

Aerospace & Agric. Implement Workers of Am., UAW, No. 3:10-cv-418, 2011 U.S. Dist. LEXIS

66084, 2011 WL 40143515, at * 1 (W.D.N.C. June 21, 2011) (An “amended complaint renders

the defendants’ pending motion to dismiss that are related to the superseding complaint as moot.”).

Thus, Defendant’s Motion is DENIED without prejudice. Defendant may refile with respect to

Plaintiff’s First Amended Complaint. SO ORDERED.
                                                 Signed: February 5, 2020




                                                 1
